MOTION AND PROCEDURAL RULINGOn review of order certifying a conflict. The court determines that a conflict exists. The parties are to brief the question stated at page 4 of the court of appeals' journal entry filed June 5, 2019: "Does R.C. 2711.03 require a trial court to hold an oral hearing on a motion to compel arbitration?"The conflict cases are Chrysler Fin. Servs. v. Henderson, 4th Dist. Athens No. 11CA4, 2011-Ohio-6813, and Mattox v. Dillard's Inc., 8th Dist. Cuyahoga No. 90991, 2008-Ohio-6488.